Citation Nr: 0410300	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-05 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for 
an undiagnosed illness manifested by joint and muscle pain, 
fatigue, and headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to September 
1992.

These matters come to the Board of Veterans' Appeals (Board) from 
a January 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision the RO 
granted entitlement to service connection for PTSD, and assigned a 
10 percent rating for the disorder.  The RO also granted service 
connection for an undiagnosed illness manifested by joint and 
muscle pain, fatigue, and headaches, based on his service in the 
Persian Gulf War, and assigned a 20 percent rating for that 
disorder.  The veteran perfected an appeal of the assigned 
ratings.

In an October 2003 rating decision the RO increased the rating 
assigned for PTSD from 10 to 30 percent.  The veteran has not 
withdrawn his appeal of the assigned rating, and continues to 
argue his entitlement to a higher rating.  The Board finds, 
therefore, that the issue of the rating assigned for PTSD remains 
in contention.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that the severity of his service-connected 
disabilities has increased since he was last examined in November 
2002.  Additional examinations are required, therefore, prior to 
considering the merits of his appeal.  See VAOPGCPREC 11-95.

The documents in the claims file indicate that the veteran has 
received treatment for PTSD from the Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center) since May 2003, and 
from the VA medical center (MC) since October 1999.  The records 
of treatment from the Vet Center since May 2003 and from the VAMC 
from December 1999 to January 2002 and since August 2003 have not 
been associated with the claims file.  The VA treatment records 
are deemed to be evidence of record, and a determination on the 
merits of the veteran's appeal cannot be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is remanded to the RO for the following:

1.  The RO must review the claims file and ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for a psychiatric disorder 
or his undiagnosed illness since August 1999.  After securing any 
necessary release, the RO should obtain copies of such records 
that are not in file.  Specifically, the RO should obtain the 
veteran's treatment records from the VAMC in Manchester, New 
Hampshire, including the Lowell Outpatient Clinic, from December 
1999 to January 2002 and from August 2003 through the present.  
The RO should also obtain his treatment records from the Vet 
Center in Manchester, New Hampshire, from May 2003 through the 
present.  If the RO is not able to obtain the identified records, 
the claims file should be documented to that effect and the 
veteran so notified.

3.  The RO should afford the veteran a VA psychiatric examination 
to determine the nature and severity of any psychiatric 
symptomatology.  The claims file and a copy of this remand should 
be made available to and be reviewed by the examiner.  The 
examination should include any diagnostic tests or studies that 
are deemed necessary for an accurate assessment.

The psychiatrist should conduct a psychiatric examination and 
provide a complete description of the symptomatology that affects 
the veteran's social and occupational functioning.  The examiner 
should also provide the Global Assessment of Functioning score for 
the veteran's PTSD, and an opinion on the extent to which the 
veteran's psychiatric symptomatology affects his ability to adapt 
and function in a work environment, in terms of how any 
occupational and social impairment impacts his work efficiency, 
ability to perform occupational tasks, and ability to establish or 
maintain effective work and social relationships.  

4.  The RO should afford the veteran a VA medical evaluation in 
order to document the severity of the undiagnosed illness 
manifested by muscle and joint pain, fatigue, and headaches.  The 
claims file and a copy of this remand should be made available to 
and be reviewed by the examiner.  The examination should include 
any diagnostic tests or studies that are deemed necessary for an 
accurate assessment.

The examiner should conduct a physical examination and document 
any complaints or clinical findings pertaining to an undiagnosed 
illness resulting from the veteran's service in the Persian Gulf 
War.  Specifically, the examiner should record any complaints 
pertaining to joint and muscle pain, fatigue, and headaches, and 
document any objective indications of such disabilities.  The 
examiner should also determine whether the fatigue reported by the 
veteran is debilitating and, if so, document the frequency and 
duration of any periods of incapacitation.  In addition, the 
examiner should determine whether the veteran's headaches result 
in prostrating attacks and, if so, document the frequency and 
duration of any prostrating attacks.

5.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO should re-
adjudicate the issues on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided with a supplemental statement of the case and be given 
the opportunity to respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

